Exhibit 10.2

HORACE MANN EDUCATORS CORPORATION

DEFERRED EQUITY COMPENSATION PLAN FOR DIRECTORS

SECTION 1. INTRODUCTION

1.1 Establishment of Plan. Horace Mann Educators Corporation, a Delaware
corporation (the “Company”), maintains the Horace Mann Educators Corporation
Deferred Equity Compensation Plan for Directors (the “Plan”) for those directors
of the Company who are not employees of the Company. The Plan provides the
opportunity for Directors to defer receipt of all or a part of their cash
compensation on a pretax basis and to invest those deferrals in the Company’s
Stock. The Plan shall be interpreted and applied at all times in accordance with
Code Section 409A, and guidance issued thereunder. No benefits under the Plan
shall be subject to “grandfathering” treatment under Code Section 409A, even if
such benefits were deferred and vested under the Plan before January 1, 2005.

1.2 Purposes. The purposes of the Plan are to align the interests of Directors
more closely with the interests of other shareholders of the Company, to
encourage the highest level of Director performance by providing the Directors
with a direct interest in the Company’s attainment of its financial goals and to
help attract and retain qualified Directors.

1.3 Effective Date. The Plan was originally approved by the shareholders of the
Company at the Company’s 1996 annual meeting of shareholders. It is hereby
amended and restated effective as of January 1, 2009. To the extent an
investment or distribution of Stock may be made under the Plan, the Plan is
intended to qualify for the exemption from short swing profits liability under
Section 16(b) of the Exchange Act, provided by Rule 16b-3 of the Securities and
Exchange Commission as now in effect or hereafter amended.

SECTION 2. DEFINITIONS

2.1 Definitions. The following terms shall have the meanings set forth below:

(a) “Administrative Committee” means the committee designated in Section 3 to
administer the Plan.

(b) “Board” means the Board of Directors of the Company.

(c) “Change in Control” means any of the events set forth below:

(1) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company;

(2) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
that, together with stock held by such person or group, constitutes



--------------------------------------------------------------------------------

thirty percent (30%) or more of the total fair market value or total voting
power of the stock of the Company; or

(3) a majority of members of the Company’s Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the members of the Company’s Board before the date of the
appointment or election.

(d) “Code” means the Internal Revenue Code of 1986 as from time to time amended.

(e) “Common Stock Equivalent” means a hypothetical share of Stock which shall
have a value on any date equal to the Fair Market Value of one share of Stock on
that date.

(f) “Deferred Stock Equivalent Account” means the bookkeeping account
established by the Company in respect to each Director pursuant to Section 6.1
hereof and to which shall be credited the fees deferred by the Director as
provided in the Plan and related Company matching deferral pursuant to
Section 5.4, and the Common Stock Equivalents into which such deferred fees and
matching credits are deemed invested pursuant to the Plan. The Company shall
maintain separate subaccounts (each a “Subaccount”) within each Director’s
Deferred Stock Equivalent Account with respect to fees deferred under the Plan
for each separate calendar year and Company matching deferral attributable to
such fees.

(g) “Director” means a member of the Board who is not an employee of the
Company. For purposes of the Plan, an employee is an individual whose wages are
subject to the withholding of federal income tax under Code Section 3401.

(h) “Distribution Date” means, with respect to any Subaccount, the date selected
by the Director with respect to such Subaccount in accordance with Section 5.
The date selected may be a fixed date, the Director’s attainment of a particular
age or the Director’s Separation from Service for any reason.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(j) “Fair Market Value” means as of any applicable date the closing sale price
of a share of Stock on the Composite Tape for New York Stock Exchange-Listed
Stocks, or, if Stock is not quoted on the Composite Tape, on the New York Stock
Exchange, or, if Stock is not listed on such Exchange, on the principal United
States securities exchange registered under the Exchange Act on which Stock is
listed, or, if Stock is not listed on any such exchange, the last closing bid
quotation with respect to a share of Stock immediately preceding the time in
question on the National Association of Securities Dealers, Inc. Automated
Quotations System or any system then in use (or any other system of reporting or
ascertaining quotations then available), or if Stock is not so quoted, the fair
market value at the time in question of a share of Stock as determined by the
Board in good faith.

 

-2-



--------------------------------------------------------------------------------

(k) “Related Affiliate” means any corporation, company limited by shares,
partnership, limited liability company, business trust, other entity, or other
business association with whom the Company would be considered a single employer
under Code Sections 414(b) and 414(c), except that in applying Code Sections
1563(a)(1), (2) and (3) for purposes of determining a controlled group of
corporations under Code Section 414(b), the language “at least 50 percent” shall
be used instead of “at least 80 percent” in each place it appears in Code
Sections 1563(a)(1), (2) and (3), and in applying Treas. Regs. Sec. 1.414(c)-2
for purposes of determining a controlled group of trades or businesses under
Code Section 414(c), the language “at least 50 percent” shall be used instead of
“at least 80 percent” in each place it appears in Treas. Regs. Sec. 1.414(c)-2.

(l) “Separation from Service” means an individual ceases to be a Director of the
Company or any Related Affiliate, unless immediately upon such cessation the
individual enters into a relationship with the Company or any Related Affiliate
which would not be a Separation from Service under Code Section 409A, in which
case a Separation from Service will be deemed to occur upon the cessation of
such relationship as provided in Code Section 409A.

(n) “Stock” means the $.001 par value common stock of the Company.

(o) “Unforeseeable Emergency” is a severe financial hardship to the Director
resulting from a sudden and unexpected illness or accident of the Director, the
Director’s spouse, the Director’s beneficiary, or the Director’s dependent (as
defined in Code Section 152(a), without regard to subsections (b)(1), (b)(2) and
(d)(1)(B)), the loss of the Director’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Director.

2.2 Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definitions of
any term herein in the singular shall also include the plural.

SECTION 3. PLAN ADMINISTRATION

The Plan shall be administered by the Administrative Committee, comprised of the
Chief Financial Officer and the Secretary of the Company. Subject to limitations
of the Plan, the Administrative Committee shall have the sole and complete
authority: (a) to impose such limitations, restrictions and conditions as it
shall deem appropriate, (b) to interpret the Plan and to adopt, amend and
rescind administrative guidelines and other rules and regulations relating to
the Plan and (c) to make all other determinations and to take all other actions
necessary or advisable for the implementation and administration of the Plan.
Notwithstanding the foregoing, the Administrative Committee shall have no
authority, discretion or power to alter any terms or conditions specified in the
Plan. The Administrative Committee’s determinations on matters within its
authority shall be conclusive and binding upon the Company, the Directors and
all other persons.

 

-3-



--------------------------------------------------------------------------------

SECTION 4. STOCK SUBJECT TO THE PLAN

4.1 Number of Shares. There shall be authorized for issuance under the Plan, in
accordance with the provisions of the Plan, 300,000 shares of Stock. This
authorization may be increased from time to time by approval of the Board and by
the shareholders of the Company if the Board determines that such shareholder
approval is required. The Company shall at all times during the term of the Plan
retain as authorized and unissued Stock at least the number of shares from time
to time required under the provisions of the Plan, or otherwise assure itself of
its ability to perform its obligations hereunder. The shares of Stock issuable
hereunder shall be authorized and unissued shares or previously issued and
outstanding shares of Stock reacquired by the Company.

4.2 Adjustments Upon Changes in Stock. If there shall be any change in the
Stock, through merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, spinoff, split up, dividend in kind or other change in
the corporate structure or distribution to the shareholders, appropriate
adjustments shall be made by the Administrative Committee (or if the Company is
not the surviving corporation in any such transaction, the board of directors of
the surviving corporation) in the aggregate number and kind of shares subject to
the Plan and the number and kind of shares which may be issued under the Plan.
Appropriate adjustments may also be made by the Administrative Committee in the
terms of Common Stock Equivalents under the Plan to reflect such changes and to
modify any other terms on an equitable basis as the Administrative Committee in
its discretion determines.

SECTION 5. DEFERRAL ELECTIONS

5.1 Deferral Elections. A Director may elect to defer receipt of all or a
specified portion of the annual director’s fee, the annual committee chair’s
fee, the annual chairman of the board’s fee and/or meeting and other fees
payable in cash to the Director for serving on the Board or any committee
thereof. Deferral elections permitted under this Section 5 must be filed with
the Administrative Committee on forms (which may be electronic) approved by the
Administrative Committee. The Director’s election shall include: (a) the
percentage or dollar amount of fees to be deferred for a calendar year, (b) the
date (i.e., the Distribution Date) as of which the deferred fees shall be
distributed as provided in Section 7.1, and (c) the form of such distribution
(i.e., lump sum or annual installments over a fixed period not to exceed five
(5) years) as provided in Section 7.2.

5.2 Timing of Deferral Elections. Director’s fee deferral elections must be
filed no later than the December 31 preceding the calendar year for which such
election is to be effective. Notwithstanding the preceding, with respect to an
individual who first becomes a Director during a Plan Year (either by election
or appointment), the Director’s election must be made and filed:

(a) with respect to the annual director’s fee, the annual committee chair’s fee,
the annual chairman of the board’s fee, or other fees paid on an annual basis,
prior to the date the individual becomes a Director (either by election or
appointment); and

(b) with respect to the Director’s meeting fees, within thirty (30) days of the
date the individual becomes a Director (either by election or appointment) (but
only with respect to meetings which occur after the date of such deferral
election).

 

-4-



--------------------------------------------------------------------------------

For purposes of the preceding sentence, an individual who at one point was a
Director, ceased being a Director, and again becomes a Director (either by
election or appointment), shall be considered a new Director only if:

(1) he or she was not eligible to participate in the Plan (or any other plan or
arrangement required by Code Section 409A to be aggregated with the Plan) at any
time during the twenty-four (24)-month period ending on the date he or she again
becomes a Director, or

(2) he or she was paid all amounts previously due under the Plan (or any other
plan or arrangement required by Code Section 409A to be aggregated with the
Plan) and, on and before the date of the last such payment, was not eligible to
continue to participate in the Plan (or any other plan or arrangement required
by Code Section 409A to be aggregated with the Plan) for periods after such
payment.

(c) A deferral election (including elections as to the time and form of
payment), once made, shall continue in effect with respect to subsequent
calendar years (but, if a Director had most recently elected a fixed date, the
applicable fixed date for the present year’s deferrals shall be adjusted by one
year), until modified by the Director in accordance with this Section 5.2.

5.3 Automatic Suspension of Deferral Elections. In the event a Director requests
a distribution pursuant to Section 7.7 due to an Unforeseeable Emergency, or the
Director requests a cancellation of deferrals under the Plan in order to
alleviate his or her Unforeseeable Emergency, and the Administrative Committee
determines that the Director’s Unforeseeable Emergency may be relieved through
the cessation of deferrals under the Plan, some or all the Director’s deferral
elections under Section 5 for such calendar year, if any, shall be cancelled as
soon as administratively practicable following such determination by the
Administrative Committee.

5.4 Company Matching Deferral. At such time or times as Director’s fees are
deferred and credited to his or her Deferred Stock Equivalent Account as Common
Stock Equivalents, the Company shall match twenty-five (25%) of such deferred
fees by crediting such Deferred Stock Equivalent Account with additional Common
Stock Equivalents equal to twenty-five percent (25%) of the number of Common
Stock Equivalents attributable to the Director’s deferred fees.

SECTION 6. ACCOUNTS

6.1 Deferred Stock Equivalent Accounts. A Deferred Stock Equivalent Account
shall be established for each Director. Fees deferred by a Director shall be
credited to such Account as of the date such amounts would have otherwise been
paid in cash to the Director, and shall be converted into Common Stock
Equivalents based on Fair Market Value as of the date such amounts would have
otherwise been paid in cash to the Director. A Director’s Deferred Stock
Equivalent Account shall also be credited with the Company matching deferral
pursuant to Section 5.4 and with dividend equivalents and other distributions
pursuant to Section 6.2 below.

 

-5-



--------------------------------------------------------------------------------

6.2 Dividend Equivalents. Dividends and other distributions with respect to
Common Stock Equivalents shall be deemed to have been paid as if such Common
Stock Equivalents were actual shares of Stock issued and outstanding on the
respective record or distribution dates. Common Stock Equivalents shall be
credited to a Director’s Deferred Stock Equivalent Account in respect of cash
dividends and any other securities or property distributed with respect to the
Stock in connection with reclassifications, spinoffs and the like on the basis
of the value of the dividend or other asset distributed and the Fair Market
Value of the Common Stock Equivalents on the date of the announcement of the
dividend or asset distribution, all at the same time and in the same amount as
dividends or other distributions are paid or distributed with respect to the
Stock. Fractional shares shall be credited to a Director’s Deferred Stock
Equivalent Account cumulatively, but the balance of shares of Common Stock
Equivalents in a Director’s Deferred Stock Equivalent Account shall be rounded
to the next highest whole share for any distribution to such Director pursuant
to this Section 6.

6.3 Statement of Accounts. A statement as to the balance of his or her Deferred
Stock Equivalent Account will be sent to each Director at least once each
calendar year.

SECTION 7. DISTRIBUTIONS

7.1 Timing of Payment. Each Subaccount in a Director’s Deferred Stock Equivalent
Account shall be distributed or shall commence to be distributed within ninety
(90) days following the Distribution Date selected by the Director within the
time period applicable under Section 5 for making an initial deferral election
with respect to such Subaccount. If the Director does not make an affirmative
election as to the Distribution Date of any Subaccount, he or she shall be
deemed to have elected distribution within ninety (90) days of the Director’s
Separation from Service.

7.2 Form of Payment. A Director’s Subaccount in his or her Deferred Stock
Equivalent Account shall be distributed in one of the following forms selected
by the Director within the time period applicable under Section 5 for making an
initial deferral election with respect to such Subaccount:

(a) a lump sum in Stock;

(b) substantially equal annual installments of Stock over a period not to exceed
five (5) years, with the first such installment to be made within the ninety
(90)-day period following the Distribution Date and subsequent installments to
be made within the ninety (90)-day period commencing on each successive
January 31, until the Director’s Subaccount is distributed in full. For purposes
of this Section 7 and Code Section 409A, the entitlement to annual installment
payments is treated as the entitlement to a single payment.

If the Director does not make an affirmative election as to the form of payment
of any Subaccount, he or she shall be deemed to have elected distribution in a
lump sum in Stock.

7.3 Payment Upon the Director’s Death. Notwithstanding anything herein to the
contrary, in the event of a Director’s death before his or her entire Deferred
Stock Equivalent

 

-6-



--------------------------------------------------------------------------------

Account is paid, all amounts remaining in such Account shall be distributed to
the Director’s beneficiary in a lump sum in Stock within ninety (90) days
following his or her death.

7.4 Designation of Beneficiary. A Director shall file with the Administrative
Committee a written designation of one or more persons or revocable trusts as
the beneficiary who shall be entitled to receive the amount, if any, payable
hereunder after the Director’s death. A Director may, from time to time, revoke
or change his or her beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Administrative Committee. The
last such designation received by the Administrative Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Administrative Committee
prior to the Director’s death and in no event shall it be effective as of a date
prior to its receipt. If no such beneficiary designation is in effect at the
time of the Director’s death, or if no designated beneficiary survives the
Director, the Director’s estate shall be deemed to have been designated his or
her beneficiary and the executor or administrator thereof shall receive the
amount, if any, payable hereunder after the Director’s death. If the
Administrative Committee is in doubt as to the right of any person to receive
all or part of such amount, the Company may retain such amount until the rights
thereto are determined, or the Company may pay such amount into any court of
appropriate jurisdiction and such payment shall be a complete discharge of the
liability of the Company therefor.

7.5 Subsequent Elections as to Time and Form of Distribution. Except as provided
in the following sentence, a Director may not change his or her election as to
the Distribution Date or form of payment with respect to any Subaccount at any
time after December 31, 2008. The Distribution Date and form of payment with
respect to any Subaccount as of December 31, 2008 shall be the last election
made by the Director on or before December 31, 2008 or deemed to have been made
by such Director on December 31, 2008 with respect to such Subaccount; provided,
however, that in no event may any such election defer any amount otherwise
payable during 2008 to 2009 or any later year or accelerate any amount otherwise
payable during 2009 or any later year into 2008.

7.6 Change in Control. Notwithstanding any provision of this Plan to the
contrary, in the event of a Change in Control, each Director shall receive,
within ten (10) days of the date of such Change in Control a lump sum
distribution in the number of shares of Stock equal to the number of Common
Stock Equivalents credited to such Director’s Deferred Stock Equivalent Account
as of the date of the Change in Control.

7.7 Emergency Payments. In the event of an Unforeseeable Emergency, the
Administrative Committee may determine the value of the Deferred Stock
Equivalent Account and pay all or a part of such Account to the Director in
Stock, to the extent the Administrative Committee determines that such action is
necessary in light of immediate and substantial needs of the Director (or his or
her beneficiary) occasioned by severe financial hardship. The Administrative
Committee will permit distribution on account of an Unforeseeable Emergency only
to the extent reasonably necessary to satisfy the emergency need, plus amounts
necessary to pay federal, state or local income taxes and penalties reasonably
anticipated to result from the distribution, after taking into account the
extent to which such need is or may be relieved through reimbursement or
compensation by insurance, by liquidation of the Director’s or beneficiary’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship), or by cessation of deferrals under the Plan. Such
action shall be taken only if the

 

-7-



--------------------------------------------------------------------------------

Director (or a Director’s legal representatives or successors) signs an
application describing fully the circumstances which are deemed to justify the
payment, together with an estimate of the amounts necessary to prevent such
hardship, which application shall be approved by the Administrative Committee
after making such inquiries as the Administrative Committee deems necessary or
appropriate. Any distribution pursuant to this Section 7.7 shall be made pro
rata from all Subaccounts of the Director.

7.8 Payment of Taxable Amount. Notwithstanding anything herein to the contrary,
in the event the Internal Revenue Service should finally determine that part or
all of the value of a Director’s Deferred Stock Equivalent Account which has not
actually been distributed to the Director or beneficiary is nevertheless
required to be included in the Director’s or beneficiary’s gross income for
federal income tax purposes, then an amount necessary to pay applicable federal,
state or local income taxes on such includible value shall be distributed from
the Director’s Deferred Stock Equivalent Account in a lump sum cash payment
within sixty (60) days after such determination, without any action or approval
by the Administrative Committee. A “final determination” of the Internal Revenue
Service for purposes of this Section is a determination in writing by the
Service ordering the payment of additional tax, reporting of additional gross
income or otherwise requiring Plan amounts to be included in gross income, which
is not appealable or which the Director or beneficiary does not appeal within
the time prescribed for appeals.

SECTION 8. GENERAL CREDITOR STATUS

Each participating Director and beneficiary designated by a Director shall be
and remain an unsecured general creditor of the Company with respect to any
payments due and owing to such Director or beneficiary hereunder. All payments
to persons entitled to benefits hereunder shall be made out of the general
assets and shall be solely the obligation of the Company.

SECTION 9. CLAIMS PROCEDURES

Any Director or beneficiary (“Applicant”) who believes he or she is entitled to
Plan benefits which have not been paid may file a written claim for benefits
with the Administrative Committee. If a claim for benefits is denied, the
Administrative Committee shall furnish to the Applicant, within ninety (90) days
after its receipt of such claim (or within one-hundred eighty (180) days after
such receipt if special circumstances require an extension of time), a written
notice which: (a) specifies the reasons for the denial, (b) refers to the
pertinent provisions of the Plan on which the denial is based, (c) describes any
additional material or information necessary for the perfection of the claim and
explains why such material or information is necessary and (d) explains the
claim review procedures. Upon the written request of the Applicant submitted
within sixty (60) days after receipt of such written notice, the Administrative
Committee shall afford the Applicant a full and fair review of the decision
denying the claim and, if so requested: (1) permit the Applicant to review any
documents which are pertinent to the claim, (2) permit the Applicant to submit
to the Administrative Committee issues and comments in writing and (3) afford
the Applicant an opportunity to meet with the Administrative Committee as a part
of the review procedure. Within sixty (60) days after its receipt of a request
for review (or within one-hundred twenty (120) days after such receipt if
special circumstances, such as the need to hold a hearing, require an extension
of time) the Administrative Committee shall notify the Applicant in

 

-8-



--------------------------------------------------------------------------------

writing of its decision and the reasons for its decision and shall refer the
Applicant to the provisions of the Plan which form the basis for its decision.

SECTION 10. ASSIGNABILITY

The right of a Director and his or her beneficiary to receive payments or
distributions hereunder shall not be subject in any manner to anticipation,
alienation, sale, transfer (other than by will or the laws of descent and
distribution), assignment, pledge, encumbrance, attachment, or garnishment by
creditors of a participating Director or his or her beneficiary.

SECTION 11. PLAN TERMINATION, AMENDMENT AND MODIFICATION

The Plan shall automatically terminate at the close of business on the fifteenth
anniversary of the original effective date unless sooner terminated by the
Board. The Board may at any time terminate, and from time to time may amend or
modify the Plan, provided, however, that no amendment or modification may become
effective without approval of the amendment or modification by the shareholders
if shareholder approval is required to enable the Plan to satisfy any applicable
federal or state statutory or regulatory requirements, and, provided further
that no termination, amendment or modification shall reduce the then existing
balance of any Director’s Deferred Stock Equivalent Account without the
Director’s consent. In no event may any amendment or termination of the Plan
(including automatic termination upon expiration of the Plan) accelerate the
date of payment of a Director’s benefit as otherwise provided herein, except as
may be permitted under Code Section 409A.

SECTION 12. GOVERNING LAW/PLAN CONSTRUCTION

The Plan and all agreements hereunder shall be construed in accordance with and
governed by the laws of the State of Delaware. Nothing in this document shall be
construed as an employment agreement or in any way impairing the right of the
Company, the Board or its committees or the Company’s shareholders, to remove a
Director from service as a director, to refuse to renominate or reelect such
person as a director, or to enforce the duly adopted retirement policies of the
Board.

 

-9-